DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 11, the occurrence of “the terminal device” in line 4 has no antecedent basis.
Regarding claim 11, the occurrence “ A signal transmission apparatus, comprising: a transceiver, configured to: receive configuration information sent by a network device, wherein the configuration information is configured to instruct the terminal device to send a reference signal….” It is not clear whether the terminal device is part of the transmission apparatus or different independent apparatus, for examination purposes the terminal device is interpreted as part of the transmission apparatus to be consistent with the method claim 1.

Claims 12-17 are rejected as being dependent of rejected claim(s).
    
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-4, 8-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Kang at al(US 2016/0249348 A1) in view of Lim et al(US 9,277,539 B2).

Regarding claims 1 and 11, Kang ‘348 teaches, a signal transmission apparatus( para 130 and Figs. 9-10, the user equipment 200 for transmitting signal to the base station), comprising: a transceiver, configured to receive configuration information sent by a network device(para 72, 117-118 and Fig. 9, the UE receiving configuration information as a form of RRC or DCI), wherein the configuration information is configured to instruct the terminal device to send a reference signal ( para 72,  118-119 and Fig. 9, the UE receiving scheduling information that indicates to the UE to transmit reference signal), and a resource  for transmitting the reference signal is determined based on a public cell identity of a cell to which the terminal device belongs (para 119-120 and Fig. 9, resources for transmitting SRS and DM-RS reference signals being determined based on Physical Cell ID); and 
send the reference signal based on the configuration information by using the resource ( see para 18-20 and Fig. 9, the UE transmitting reference signal to the base station based on scheduling information (configuration ) and the resources determined according to the physical cell ID).  
Kang ‘348 does not explicitly teach, sending, by the terminal device, the reference signal based on the configuration information by using the resource to at least one other terminal device in a neighboring cell.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kang ‘348 by incorporating the reference signal transmitting method of Lim ‘539, since such modification would enable to efficiently perform inter-cell D2D communication, as suggested by Lim ‘539 (see col 5 lines 3-5).
 Regarding claims 2, 9, 12 and 19, the combination of Kang ‘348 and Lim ‘539 teaches, 10wherein the resource used to transmit the reference signal comprises at least one of the following: a symbol used to transmit the reference signal, a subcarrier used to transmit the reference signal, a cyclic shift of the reference signal, and an orthogonal cover code of the reference signal (see Kang ‘348, para 120 and Fig. 9, the cyclic shift and Orthogonal Cover Code are used for transmitting the reference signal).  
15 	Regarding claims 3, 10, 13 and 20 the combination of Kang ‘348 and Lim ‘539 teaches, wherein the reference signal is a first-type reference signal and/or a second-type reference signal(see Kang ‘348, para 120, the UE transmitting SRS and DM-RS)  , the first-type reference signal is a sounding reference signal (SRS) or a first demodulation reference signal (DMRS)( see Kang ‘348, para 120 and Fig. 9, the UE transmitting SRS reference signal), and the second-type reference signal is a channel state information-reference signal (CSI-RS) or a second demodulation reference signal (DMRS)( see Kang ‘348, para 120 and Fig. 9, the UE DMRS reference signal).  
 	Regarding claims 4 and 14 the combination of Kang ‘348 and Lim ‘539 teaches, wherein the sending, by the terminal device, the reference signal based on the configuration information by using the resource comprises: after receiving the configuration information, determining, by the terminal device, the resource based on the public cell identity of the cell to which the terminal device belongs ( para Kang ‘348, 141, 167 and Fig. 12, the UE using Cell ID to determine specific resources to use for transmitting reference signal); and sending, by the terminal device, the reference signal by using the resource( see Kang ‘348,  para 18-20 and Fig. 9, the UE transmitting reference signal to the base station based on scheduling information (configuration) and the resources determined according to the physical cell ID).  
Regarding claims 8 and 18, Kang ‘348 teaches, a signal transmission apparatus( para 129 and Figs. 9-10, base station 100 ) , comprising: a carrying unit, configured to add configuration information onto a physical channel (para 72, 117-118 and Fig. 9, the BS transmitting configuration information (DCI ) using physical downlink control channel (PDCCH) ), wherein the configuration information is used to instruct a terminal device to send a reference signal( para 72,  118-119 and Fig. 9, the BS transmitting scheduling information that indicates to the UE to transmit reference signal), and a resource used to transmit the reference signal is determined based on a public cell identity of a cell to which the terminal device belongs (para 119-120 and Fig. 9, resources for transmitting SRS and DM-RS reference signals being determined based on Physical Cell ID); and  15a sending unit, configured to send the configuration information to the terminal device through the physical channel(para 58, 117-118  and Figs. 9-10, BS sending configuration information( DCI) using physical downlink control channel (PDCCH) ).

Lim ‘539 taches, to enable the terminal device to send the reference signal based on the configuration information by using the resource to at least one other terminal device in a neighboring cell (col 12, lines 36-39 and Fig. 2-4, base station sending resource configuration to UE1, to enable UE1 in Cell A transmit reference signal to UE2 in a neighboring Cell B using resources configured by the base station).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kang ‘348 by incorporating the reference signal transmitting method of Lim ‘539, since such modification would enable to efficiently perform inter-cell D2D communication, as suggested by Lim ‘539 (see col 5 lines 3-5).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang ‘348 and Lim ‘539  as applied to claims above, and further in view of Park et al(US 2015/0071196 A1).

Regarding claims 5 and 15, the combination of Kang ‘348 and Lim ‘539 teaches, wherein the determining, by the terminal device, the resource based on the public cell identity of the cell to which the terminal device belongs (para Kang ‘348, 141, 167 and Fig. 12, the UE using Cell ID to determine specific resources to use for transmitting reference signal).

Park ‘196 teaches, calculating, by the terminal device, a resource index of the resource according to a 39predefined criterion based on the public cell identity of the cell to which the terminal device belongs (para 145, 210 calculating DMRS based on physical cell ID); and determining, by the terminal device, the resource based on the resource index of the resource (para 145, 210, UE determining resources for transmitting reference signal based on the resource index).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kang ‘348 by incorporating the reference signal transmitting method of Park ‘196, since such modification would provide a new method for transmitting and receiving an enhanced uplink/downlink reference signal, as suggested by Park ‘196(see para 22).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang ‘348 and Lim ‘539  as applied to claims above, and further in view of Chandrasekhar et al(US 2012/0243500 A1) .
Regarding claims 6 and 16,  the combination of Kang ‘348 and Lim ‘539 teaches, the at least one public cell identity comprises the 10public cell identity of the cell to which the terminal device belongs( para Kang ‘348, 141, 167 and Fig. 12, the UE using Cell ID to determine specific resources to use for transmitting reference signal).

Chandrasekhar ‘500 teaches, wherein the resource is determined by the terminal device from at least one candidate resource based on the public cell identity of the cell to which the terminal device belongs and a first mapping relationship( para 124, 125  and Claim 1, determining resources for transmitting CSI reference signal based on cell Id to the reference signal resource  mapping), the first mapping relationship is used to indicate a correspondence between at least one public cell identity and the at least one candidate resource( para 124, 125  and Claim 1, determining resources for transmitting CSI reference signal based on cell Id to the reference signal resource  mapping).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kang ‘348 by incorporating resource reference signal resource mapping taught by Chandrasekhar ‘500, since such modification provides apparatus/method that is capable of reducing signaling overhead, as suggested by Chandrasekhar ‘500(see para 25, 27).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang ‘348 and Lim ‘539  as applied to claims above, and further in view of Kim et al (US 10873489 B2).

Regarding claims 7 and 17, the combination of Kang ‘348 and Lim ‘539 teaches, wherein the sending, by the terminal device, the reference signal based on the configuration information by using the resource (see para 18-20 and Fig. 9, the UE transmitting reference signal to the base station based on scheduling information (configuration) and the resources determined according to the physical cell ID).  
The combination of Kang ‘348 and Lim ‘539 does not explicitly teach, sending, by the terminal device, the reference signal to at least one other terminal device based on the configuration information by using the resource.  
Kim ‘489 teaches, sending, by the terminal device, the reference signal to at least one other terminal device based on the configuration information by using the resource (see column 20 lines 14-33 and Fig. 5, UE determining resources for transmitting reference signal to another UE based on configuration information, and transmitting the reference signal to another UE using the reference signal resources).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kang ‘348 by incorporating reference signal transmission method/system of Kim ‘489 since such modification would reduce procedures of an eNB, reduce power consumption of devices participating in the D2D, increase data transmission speed, increase network capacity, and enlarge a cell coverage and the like, as suggested by Kim ‘489(see para 4-5).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AWET HAILE/Primary Examiner, Art Unit 2474